 In theMatter of ANGELICAJACKETCOMPANY,AND MONTE MANU-FACTURING COMPANYandDISTRICT50,UNITEDMINE WORKERS OFAMERICA,andUNITEDGARMENT WORKERS OFAMERICA, AFL, PARTYTO THE CONTRACTCase No. 14-C-913.-Decided July 00, 1944DECISIONANDORDEROn May 11,1944, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondents had en-ommending that they cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter,Ithe respondents filed a statement in lieuof exceptions to the Intermediate Report.No request for oral argu-ment before the Board'atWashingtoii, D. C., was made by any of theparties.The Board has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the respondents' statement in lieu of exceptions, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions :,The respondents contend in their statement in lieu of exceptionsthat they have fully complied with all the recommendations containedin the Trial Examiner's Intermediate Report and that therefore theBoard should dismiss the complaint as moot.However, like the TrialExaminer, we find that the respondents engaged in unfair laborpractices by -entering into the contract dated September 29, 1943,recognizing the Garment Workers as the exclusive representative oftheir employees at :the West Frankfort, Illinois, plant, and requiring'them to become members of the Garment Workers. In order, to pre-vent recurrences of the unfair labor practices, and pursuant to Section57 N. L. R B., No. 83.451 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD10 (c)'of the Act, we reject the respondents' contention as being with-out merit, and shall issue an appropriate'order 2ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Angelica Jacket Company,St. Louis, Missouri, and Monte Manufacturing Company, West Frank-fort, Illinois, and their officers; agents; successors, and assigns, shall:1.Cease and desist from :(a)Recognizing United Garment Workers of America, AFL, aflili _ated with the American Federation of Labor, as the representativeof any of their employees in the West Frankfort, Illinois, plant forthe purposes of collective bargaining unless and until that organiza-tion, or an affiliate thereof, shall have been certified by the Board asthe representative of such employees;(b)Giving effect to their contract dated September 29, 1943, withthe United Garment Workers of America, AFL, affiliated with theAmerican Federation of Labor, or to any extension, renewal, modi-fication, or supplement thereof, or to+any superseding contract with,that labor organization or any organization or any affiliate thereof,unless 'and until that organization or an affiliate- thereof shall havebeen certified by the Board as the representative of'the employees intheWest Frankfort, Illinois, plant;(c) In any other manner interfering with, restraining, or coercingtheir'eulployees in the West Frankfort, Illinois, plant in the exerciseof the right to self-organization, to form labor organizations, to joinor assist District 50, United Mine Workers of America, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the pur-pose of collective bargaining or other mutual aid or protection,, asguaranteed in Section 7 of-the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from United Garment,Workers of America, AFL, affiliated with the American Federation-1 Section 10 (c) of the Act states In part that if 'the Board shall be of the opinion thatany person named in the complaint has engaged inanyunfair labor prac-tice.then the Boa'd shall state its findings of fact and shall issue and cause to heserved onsuch person an order requiring such person to cease and desist from such unfairlabor practice, and to take such affirmative action . . . as will effectuate the policiesof this Act "SeeConsolidated Edison Company v. N. L. R. B ,305 U. S 197, 230 ; N.L. R. B v.Pennsiylcania Greyhound Lines, Inc, et at,303 U S. 261, 271;N. L. R. B. v GerlingFwrniture Mfg Co, Inc,103 F. (2d) 663 (C. C.A. 7) ; N. L. R. B. v. Pickett-Brown Mfg.Co . Inc ,140 F (2d) 883. 884 (C. C A 5) ;N. L R. B. v. Swift &Co , 129 F. (2d) 222(C C. A 8);Matter of Eppinger dRussell Company,56 N. L.It.B. 1259. ANGELICA JACKET COMPANY453of Labor, or any'affiliite thereof, as the representative of any of theiremployees in 'the West Frankfort, Illinois, plant for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment or other conditions of employment, unless and until thatorganization or an affiliate thereof shall have been certified by theBoard as the representative of such employees;(b)Post immediately in conspicuous places throughout their plantat West Frankfort, Illinois, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to their em-ployees stating: (1) that the respondents will not engage in the con-duct from which they are ordered to cease and desist in paragraphs 1(a), (b), and (c) of this Order; (2) that the respondents will takethe' affirmative action set forth in paragraphs 2 (a) and (b) of thisOrder; and (3) that the respondents' employees at their West Frank-foit, Illinois, plant are free to become or remain members of District60, United Mine-Workers of America, or any other labor organization;(c)-Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.iINTERMEDIATE REPORT-1117Rayburn L. Heckler,for the Board.-Mr. Charles H Spoehrer,of St. Louis, Mo., for the respondent.AIr. Roy E. 1Vhite,ofWest Frankfort, Ill., for District 50.Mr. Edwin H. Stern,of St. Louis, Mo, for, Garment WorkersSTATEMENTOF THE'CASEUpon an amended charge duly filed on March 31, 1944, by District 50, UnitedTliiie-Workers of America, herein called' District 50, the National LaborRelationsBoard. herein called the Board, by the Regional Director for the FourteenthRegion (St Louis, Missouri), issued its complaint dated March 31, 1944, againstAngelica Jacket Company, St Louis, Missouri, and Monte Manufacturing Com-pany,West-Frankfort, Illinois, herein called collectively the respondents, 'dndsometimes called Angelica and Monte, separately, alleging that the respondentshad engaged in and were engaging in unfair labor practices affecting commerce,-within the meaning of Section 3 (1) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act. Copies ofthe com-plaint, accompanied by notice of hearing thereon, were duly served upon therespondents, District 50 and United Garment Workers of America, AFL, partyto the contract, herein called the Garment Workers.With respect to the unfair labor practices, the complaint alleged in substance:(1) that from about January 1, 1944, the respondents, by their officers, agents,and representatives, instigated the formation of the Garment Workers as a,labor organization of theil employees at the West Frankfort, Illinois, plantand sponsored, encourage(], fostered; and assisted its continued growth and-existence : urged, persuaded and advised their employees at the `Vest Frankfortplant to join and assist the Garment workers; (2) that on or about September29, 1943, the respondents-entered into a collective bargaining agreement with theGarment Workers relating to the terms and conditions of employment of theiremployees in the West Frankfort plant, and requiring, as a condition of em- 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD.ployment,-.membership ".in- the Garment-WorkerS after '30' days employment inthe plant, notwithstanding ' the fact that the Garment Workers was not the-representative of the employees in the unit covered by the agreement at thetime of its execution as required by Section 9 (a) of the Act, and that the-Garment Workers 'did not represent an'uncoerced and unassisted majority ofthe employees in the said unit; (3) that no notice of the execution or existenceof the aforesaid agreement was posted in 'the respondent's West Frankfortplant for a period of three (3) months after the date of' its execution, nor wasany such notice ever thus posted at any time; (4) that the aforesaid agree-ment, or any modification, supplement, renewal. or extension thereof is invalidand is in violation of the Act; and (5) that by, the aforesaid acts and agree-ment, the, respondents, and each of them. interfered with, restrained, andcoerced their employees in the West Frankfort plant, in the exercise of therights guaranteed in Section 7 of the Act.Pursuant, to notice, a hearing was held on April 12, 1944, at West Frank-'fort, Illinois, beforeW. P. Webb, the Trial Examiner, duly designated by theChief Trial Examiner.4counsel, and Districti50 and the Garment-Workers by their representatives.Allparties participated in the hearing:Full, opportunity to be heard, to examineand crossexamine witnesses and to introduce evidence bearing upon the issues,was afforded all parties.The respondents' answer, filed at the hearing, admitted certain allegationsof the complaint in respect to the business of the respondents, but denied allmaterial allegations relating to the unfair labor practices.A motion by Board's counsel at the conclusion of the hearing to conform thepleadings to the proof in respect to minor inaccuracies regarding dates, the-spelling of names, and other matters not related to the fundamental issues, wasgranted by the Trial Examiner without objection.At the conclusion of the hearing, the respondents' counsel moved to dismissthe complaint.Ruling upon this motion was reserved, which at thistime is-Opportunity to file- briefs with the Trial Examiner was given the parties-but' none have been filed.At the conclusion of the hearing Counsel for theBoard and the respondents, respectively, argued orally, on the record, before,the TrialExaminer.'Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTSAngelzca Jacket Contpariyis a Missouri corporation, having its principal officeand place of business in St. Louis, Missouri, where it is engaged in the manu-facture, sale 'and distribution of uniforms, jackets, and other work garments.During the calendar year 1943, Angelica purchased goods and raw materialsin. excess of $100,000, in value, of which approximately 90 percent was obtained,and shipped to its St.,Louis plant from, points outside Missouri.' During thesame period, Angelica sold and distributed from its St. Louis plant finishedproducts in excess of $IC0,000, in value, of which approximately 90 percent wasSold and delivered to points outside Missouri.Angelica normally employees aprproximately 600 employees.''Angelica also operates a plant at Los Angeles,California,by a separate subsidiary cor-poration.Angelica also owns and operates"Angelica Jacket Company of Illinois," which'is an Illinois corporation and is located in Chicago.It acts as a selling agent for Angelica. ANGELICA JACKET COMPANY455t:.u.Monte-'Man+ufactui-ing Companyis an Illinois corporation, haying its principaloffice' and place of business in West Frankfort, Illinois, where it is engaged inthe manufacture of uniforms, jackets and other work garments, from cut piecegoods and findings supplied to it by Angelica from the latters' St: Louis'plant.'During the first 3 months of 1944, Angelica shipped to the West Frankfort plantmaterials as aforesaid, to the value of approximately $19,000.During thatperiod, Monte shipped back to the St. Louis plant finished garments to the approx-imate value of $14,000.Monte Manufacturing Company is -a wholly-owned sub-sidiary of Angelica Jacket Company.The entire operation of the West Frankfortplant is confined to completing garments that have been previously cut out at theSt.Louis plant., No sales are made from the West Frankfort plant. All com-pleted garments are sent to .the,-St. Louis plant for sale and distribution byAngelicaMonte has an authorized capital stock of 1,000 shares, no par value.Two hundred fifty shares have been issued, at a valuation of $100 a share, all ofwhich is owned by Angelica.Monte normally employs about .65 employees.There are no executive officers at the West Frankfort plant.The only super-'visory employees there are Mae, Presley, plant superintendent, Mary Zalkus, fore-lady, <ina Mayme ^Grifn;'office manager.The' director's of Angelica are-also, di-rectors of Monte.All questions of policy, wages, etc., at Monte are controlled byAngelica.Angelica `invoices the cut, goods to Monte and upon receipt of the fin-ished articles,Monte is credited with the difference.The money is placed tothe credit of Monte in a St. Louis bank.Monte makes up its own pay roll andpays the employees by checks, drawn by Superintendent Presley on Monte's St.Louis bank account.All hiring and firing of employees at the West Frankfortplant, is done by Superintendent Presley.An official of Angelica visits the WestFrankfort plant at least once a week. There is no interchange of employeesbetween the St' Louis 'and the West Frankfort plants? The respondents admit, ,for the purpose of this proceeding that they are engaged in commerce, within themeaning of the Act.II:`THEORGANIZATIONS"INVOLNElDistrict 50, UnitedMineWorkers of America, and United Garment Workersof America, AFL, affiliated with the American Federation of Labor, are labororganizations, admitting to membership employees of the respondents.III. THE UNFAIR LABOR PRACTICESA. The sequence of events before the closed-shop contract of September29, 1943For the past several years, the respondent Angelica and the Garment Workershave been under contractual relations in respect to the employees in the St. LotusplantsAt the present time, all of Angelica's employees at the St. Louis plantare operating under closed-shop contracts with the Garment Workers, which,expire July 1, 1945.-Due to the labor shortage in St. Louis during the summer of 1943, Angelicahad a number of idle sewing machines in the St. Louis plant. Since at thata branch plant in order to get the idle sewing machines back into service. A2Monte was incorporated on October 13, 1943.The instant proceeding is concernedsolely with Monte employees at the West Frankfort plant.R The St. Louis plant is divided into craft units., Local No. 111 covers the stitchers orfemale employees ; Local 165 the cutters (this Local Includes Local 165-A, which covers thestock and shipping department employees) and I:ocal 68 which covers the floor boys.Allof these Locals have separate charters and separate officers.Each Local, negotiates itsown contract with Angelica, and each is now under a closed-shop contract with Angelica. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDnumber of locations were investigated,and West'Frank-fomt,Illinois, about 110miles'from St. Louis,was finally selected.An advertisement was inn in theWestFrankfort newspaper,and about September18, 1943, arrangements weremade with the office of the United States Employment ServiceinWestFinlik-,fort for representatnies of Angelica to nnteiview`ainplncaiuts ii'that`office.lard L. Levy,Treasurer of Angelica,Mae Piesley,personnel director in the'St.Louis plant,and Marv Zalkus,an employee in the St. Louis plant. went toWest Frankfort to interview prospective employees.A number of women sig-nified their willingness to work in theWestFrankfort plant whenever it shouldbegin operations.On September'22, 1943, Angelica notched the'proper IllinoisState authority that it desired to resetve thename Monte Manufacturing Coin-pany for the purpose of incorporation.B The coaatiact aautsubsequentcvcnt,On September 29. 1943, the respondents entered into a closed-shop agreementwith the Ga invent Workers covering the employees to be employed at the WestFrankfort plant'That was 2 days before the plant building at West Frankforthad been ]eased, and about 3 months before the West Frankfort plant openedfor businessor any employees were°biredOn October 1, a suitable building in West Frankfort was leased by Levy inhis own name' On October 13, -Monte -Manufacturing Comp-lily was duly in-corporated in the State of,Illurois,5 and 250 shares of stock, at $100 a share, weieissued to Angelica.This gave Monte a working capital of $25000 cash, whichwas used to recondition the plant building and meet other necessary initialexpenses.About that time the respondents secured per'rnnts fiom the Wage andHour Division of the United States Department of Labor, and from the Stateof Illinois,to engagefor a limited tinic 1nexperienced'eitip] oyees at the West,Frankfort plant at wages below theminimumrate'Levy became TreasurerofMonte and retained his position as Treasurer of Angelica.Mae Presley be-came superintendent of the West Frankfort plant, and Mary Z:tlkus a forelady.Harvey Null, a mechanic at the St. Louis plant. was sent to the West Frankfortplant to install, the machinery, and has been kept there as a maintenance man.Mayme Griffin was employed locally and became Office -Mnager.All other ern-ployees of the West Frankfort plant were employed locally.Ira the latter part of December. Levy reviewed the applications for employment'in.theWest Frankfort'plant,'selected' those`whnch'he'considereda'the `most suit-able, and turned'them over to Superintendent Mae PresleyThe West Frankfortplant was formally opened for business on Monday, January 3, 1944.A few daysprior to this date, Superintendent Mae Presley, assisted by Mayne, Griffin, theofficemanager,conducted the final interviews with selected applicants.The ap-plicants were told that the plant would open in a few days and were requiredto execute formal applications.According to the testimonyof SuperintendentPresley, applicants were told at these final interviews that Monte had a closed-4 The full text of this agreement is attached hereto as Appendix A.Neitherthis agree-ment nor anynotice of such an agreement was ever postedin either thewest Frankfort orthe St Louis plant5On December 10, 1943, this lease was assigned by Levy toMonteManufacturingCompany.6 Thereason thatAngelica could not operate inIllinoisunder itsown name was becausethe sellingagent of Angelica, "Angelica Jacket Company of Illinois," at Chicago, hadalready been incorporated in Illinois-7Tile Federal rate securedfor learnerswas 35 cents an hour.The IllinoisState rate was37 cents an hour. ANGELICA JACKET COMPANY457shop contract with,the,Garment Workers and that in order to work in,theWest,Frankfort plant they would have to join the Garment Workers.District 50,by its Field Representative,Roy E White, endeavored to securemembers among the'eniployees in the West Frankfort plant soon after the plantopened'on January 3 -White testified that most of the employees ',were wivesand daughters of miners who were already niemibers of District 50a On Janu-;try 13, District 50 filed charges against the respondents of interference by as-sisting the Garment Workers at the West Frankfort plant.On January 14,Edwin H Stern, International-Representativelof the GarmentWorkers,and Summons, the local iepresentative,visited theWest Frankfortplantmini,with the p rinission of Superintendent Presley,talked to the em-ployees in the lounge room of the plant after working hoursStern told theemployees that they were all members of the Garment Workers and that a localwould soon be charteredHe also told them about the contract.That was thefirst time that,either Stern or Simmons had talked to these employees.OnJanuary 17 or 18, White]Wade a similam request to talk to the employees onbehalf of Disti ict 50, but his request was refused by Superintendent Presley.Site- toldWhite`that he could not talk to the employeesbecause the Garment1Voikers-had a closed-shop contract with MonteOn January 24, the Garment Workers filed with the Regional Director a peti-tion for investigation and certification of representatives pursuant to Section9 (c) of the Act.The petition gave the name of the employer as the MonteManufacturing Company, subsidiary of Angelica Jacket Conipany,West Frank-fort,IllinoisIt also stated the appropriate unit a3 follows:All'production and maintenance employees 'of the Company,includingtnatchmien and janitors,but exclusive of office and clerical employees, andsupervisors having authority to hire, promote, discharge,discipline orotherwise effect changes in the stains of employees,or effectively recom-mend such actionThe'petition stated that the approximate number of employees in such unitwas 35 It also stated,"The undersigned labor organization is recognized bythe employer,but the undersigned union desires certification by the NationalLabor Relations Board"On March 27,the Regional Director informed theGarment Workersthatno proceedings would be taken on the petition.CoAoLniIaa FINDINGS-The respondents contend that the closed-shop contract with Monte, whichcovers the West Frankfort plant employees, is a valid agreement, because it ismerely an extension of similar contracts covering the St. Louis plant employeesand that both plants constitute one appropriate unit0 Also that pursuant to the"Rider" in the Board's Appropriation Act for 1313-1944, dated July 12, 1943,the Board is precluded from proceeding with respect to this contract.Thesecontentions are without merit.The evidence' is clear and the undersigned finds that the production and main-tenance employees at the West Frankfort plant constitute an appropriate unitseparate from the employees at Angelica's St Louis plant. The distance ofNest Frankfort, Illinois, is situated in a coal mining section of the State.0The iespondents' counsel stated on the record that if the employees of the West Frank-fort plant should constitute an appropriate unit, separate and distinct from the employeesin the St. Louis plant, the closed-shop conti act dated September 29, 1943, would be invalid,and the conduct of the respondents in enforcing it and permitting the Garment Workers tohold a meeting in the plant, would constitute a violation of the Act. 458-DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 110 miles between the plants, the difference in the skill and wagesof the employees, and the recognition by the respondents of the need for differentprovisions in a contract pertaining to wages and hours and working corditions,are' persuasive elements leading to such finding: The Garment - Workers itselfconsidered that the West Frankfort employees constituted a 'separate ba rgainiiig , -unit.In its petition above mentioned, it gave the name of the employer as theMonte Manufacturing Company, West Frankfort, Illinois, and the approximatenumber of employees in the appropriate unit as 35The respondents admit that the closed shop contract'dated September 29,1943, 'related solely to the employees at the West-Frankfort plant, and that itwas executed several months prior to the opening of the West Frankfort plantor the hiring of any employees who would be affected by the contract : that theypermitted the Garment Workers to hold a union meeting in the West Frankfortplant; that they required membership in the Garment Workers as a conditionof employment; and that no notice of the contract has ever been posted ineither the West Frankfort or the St. Louis plant.The recordis clearand the undersigned finds that the closed shop contract,dated September 29, 1943, was invalid, because it did not comply with the Provisoin Seetfon 8 (3) of the Act, in that, at the time of its execution, the,Gariuent'Workers was not the representative of the employees in the West Frankfortplant as provided, in Section 9 (a) of the Act, in the appropriate collective bar-gaining unit covered by such agreement when made, , and that the GarmentWorkers did not represent an uncoerced majority of such employees.10 Thefurther contention -of the respondents in respect to the provision, which wasattached to the Act of Congress, appropriating funds for Government agenciesfor the fiscal year ending June 30, 1944," is equally without merit, because nonotice of the agreement dated September 29, 1943, was ever posted in eitherthe West Frankfort or the St. Louis plant.Exclusiverecognition of a labor organization is a potent form of assistance;the more so,when such recognition is coupled with a provisaoii requiring mem-bership in the organization as a condition of employmentThe respondents'action in recognizingthe Garment Workers was clearly a violation of the pro-visions ofthe Act.The undersigned finds that by entering into the contract datedSeptember 29, 1943, recognizing the Garment Workers as their exclusive rep-resentative of their employees at the West Frankfort plant, and requiring themto become members of the Garment Workers, the, respondents, interfered.-with,,,,,restrained, and ,coerced their employees in their choice of representatives andthereby assisted the Garment Workers.'('The proviso in' Section 8 (3) of the Act reads as follows:"Provided,That nothing inthis Act, or in the National Industrial Recovery Act (U S. C, Supp. VII, Title 15, Secs.701-702)as amended from time to time,or in any code or agreement approved or pre-scribed thereunder,or in any other statute of the United States,shall preclude an employerfrom making an agreement with a labor organization(not established,maintained, or as-sisted by any action defined in this Act as an unfair labor practice)to require as a condi-,tion of employment,membership therein, if such labor organization is the representativeof the employees as provided in Section 9 (a) in the appropriate collective bargaining unitcohered by such agreement when made"I" This "Rider"reads as follows:"No part of the funds appropriated in this title shall beused in any way in connection with a complaint case arising over an agreement between'management and labor which has been in existence for three months or longer withoutcomplaint being filedProvided,That, hereafter notice of such agreement shall have been,posted in the plant affected for said period of three months,said notice containing informa-tion as to the location at an accessible place of such agreement where said agreement shallbe open for inspection by any interested persons." ANGELICA JACKET COMPANY459IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe'activities of the, respondents set forth in Section III above, occurring in,connection with the operations of the respondents-described in, Section -1 above,have a close, intimate, and substantial relation-to, trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and'obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondents have engaged in unfair laborpractices, it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act, and restore,as nearly as possible, thedafys quoexisting prior to the commission of the unfairlabor practices.It has been found that the contract between the respondents and the GarmentWorkers dated September 29, 1943, is invalid because the Garment Workers did.not represent a majority, of. the respondents' employees in the West Frankfortplant at the time of the execution of the closed-shop contract and because thecontract was made- with, a, labor organization-which had been assisted by, unfair'labor practices.In order to insure to the eniployees''the full' and free exerciseof the rights guaranteed in Section 7 of the Act without interference, restraint,or coercion by the respondents, it will be recommended that the respondents with-draw and withhold recognition from the'Garment Workers as the representative ofany of the employees of Monte at the West Frankfort plant for the purposes of col-lective bargaining until such time as the Garment Workers may, be certified astheir representative by the Board. It will be further recommended that the re-spondents cease and desist from giving effect to their contract dated September 29,1P43, with the Garment Workers, as well as to any extension, renewal, modifica-tion, or supplement thereof, or any superseding contract which may now be inforce.Nothing herein, however, shall be.deemed to require the respondents tovary those wage, hour, seniority, and other such substantive features of theirrelations with the employees of the West Frankfort plant as the respondents may.have established in performance of the contract dated September 29, 1943, orsaid contract as extended, renewed, modified, supplemented, or supersededUpon the basis of the above findings of fact and upon the entire record in theease, the undersigned makes the following:CONCLUSIONS OF LAW1.District 50, United Mine Workers of America, and United Garment Workersof America, AFL, affiliated with the American Federation of Labor, -are labororganizations within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in the WestFrankfort Plant, in the exercise of the rights guaranteed in Section 7 of the Act,the respondents have engaged in and are engaged in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Angelica Jacket Company, St. Louis, 460 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDMissouri;- and Monte5Manufacturing Company—West Frankfort, Illinois, and theirofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Recognizing United Garment Workers of America, AFL, affiliated with theAmerican Federation of Labor, as the representative of any of their employees intheWest Frankfort plant for the purposes of collective bargaining unless anduntil that organization or an affiliate thereof, shall have been ceitified by theBoard as the representative of such employees ;(b)Giving effect to their ,contract dated September 29, 1e43, with UnitedGarment Workers of America, AFL, affiliated with the American Federation ofLabor, or to any extension, renewal, modification, or supplement thereof, or toany superseding contract with that labor organization or any affiliate, thereof,unless and until that organization or an affiliate thereof shall have been certifiedby the Board as the representative of the employees in the West Frankfort' plant;ployees in the West Frankfort plant in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collectively throughrepresentatives.of their ow n,choosing,iand to engage in concerted activities forthe purposes of collective bargaining or other mutual aid of protection, as guar-anteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a)Withdraw and withhold all recognition from United Garment Workers ofAmerica, AFL, affiliated with the American Federation of Labor or any affiliatethereof, as the representative of any of their employees in the West Frankfortplant for the purposes of collective bargaining with respect to rates of pay, wages, -hours of employment, or other conditions of employment, unless and until thatorganization or an affiliate thereofi shall have been certified by the Board- as therepresentative of such employees ;(b) Post immediately, in conspicuous places in their plant'at West Frankfort,the date of posting, notices to their employees stating: (1) that the respondents ,will not engage in the conduct from which it is recommended that they cease anddesist in paragraphs 1 (a), (b) and (c) of these recommendations; (2) that therespondents will take the affirmative action set forth in paragraphs 2 (a) and-(b) of these recommendations; and (3) that the. respondents' employees at theirWest Frankfort, Illinois, plant are free to become or remain members of District50,United Mine Workers of America;(c)Notify the Regional Director for the Fourteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondents to take the ac-tion aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, any partyor counsel for the Board may within fifteen (15) days from the date of theentry of the order transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, Rochambeau Build-ing,Washington, D. C , an original and four copies of a statement in writing set-I I-ANGELICA JACKgM,CQMPANY461ting forth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including filings upon all motions or objections)as he reliesupon,together with the original and four copies of a brief in support thereof.Immediately upon the filing of such statement or exception and/or brief,the partyor counsel for the Board filing the same shall serve a copy thereof upon each ofthe other parties and shall file a copy with the Regional Director.As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing within ten (10) daysfi om the date of the order ti ansferring the case to the Board.W. P. WEBB,Ti ial Ilvamincr.Dated May 11, 1944.APPENDIX ATHIS AGREEMENT, made and entered into this 29th day of September, 1943, byand among Monte Manufacturing Co. herein called "'Company," Angelica JacketCoimp'uiy of St. Louis, Missouri, herein called "Angelica Company," and the UnitedGarment Workers Union, AFL, herein called "Union," Witnesseth:WuEa ,s, the Union has an agreement (dated June 18, 1941, extended untilJuly 1 1945. by agreement dated June 5, 1943), with the Angelica Company cover,ing working conditions for its plant in St Louis; and\Viiimn>.s. said Angelica Company intends to operate as -an adjunct to itspresent manufacturing operations a branch factory at West Frankfort, Illinois,through its subsidiai y, Minite Manufacturing Co ; andWnEiiE.s, the Union and the Angelica Company are desirous of extending theirspheie of harmonious relations to include said branch factory at West Frankfort,Illinois;Now, THEREFORE, the parties have caused this instrument to be executed toestablish certain working conditions at the plant of the Company at West Frank-fort, IllinoisIt is recognized that as this is a new undertaking in the coin-munity with practically all employees new and inexperienced, patience mustbe exercised by all parties with respect to any apparent problems arising untilsuch period as the undertaking has gained its momentum, so that the actualityof conditions may be recognized and dealt with accordingly.Section 1. Xecognntion.,The Company recognizes the Union as the exclusivecollective bargaining agency for all production employees exclusive of superin-tendents, foremen, torcladies, supervisors, designers, and 'cffi2e employees or anyof the same to which this Agreement shall not be applicable.The Comp_ ny agrees that it will not take away or reduce employment of theUnion's members in the St Louis plant of Angelica Company to the advantageof the employees covered under this agreement.All employees of the Company to whom this Agreement is applicable shallwithin thirty (30) days after employment by the Company become, and theyshall thereafter leniain, members of the Union in good standing while in theemploy of the Company.Any employee of the Company covered by this Agreement who is, during thetenure of this Agreement, promoted by the Company to a position' not coveredby this Agreement, shall forthwith withdraw as a Member from the Union.Section 2. Probationary Period.New employees shall be on probation withthe Company during _the first ninety (90) days of9 their employment.Duringsuch period, if in the judgment of the Company, the employee fails to exhibitqualifying competency, in such event the Company may dispense with that em-ployee's services without recourse from the employee or the Union.After com- 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDpletion of such probationary period, the service of such employees with the Com-pany shall date from the first date of their employment.Section 3. Seniority.In all cases of increase or decrease of 'forces, lengthof continuous service shall govern where the factors of ability and efficiency arerelatively equalSection 4. afanigenment.It is agreed that the management of the Company'splant and the direction of its working forces, including the right to hire, suspend,'discipline or discharge an employee or employees for proper cause, and theright to transfer employees and the right to relieve employees from duty be-cause of lack of work or for other legitimate reasons, is vested exclusively inthe, Company;' provided that the rights described in this paragraph will not beexercised in any manner inconsistent.vith the other provisions of this'Agree-ment.'Section 5.NoStrikes, LockoutsDuring the life of this Agreement there shallbe no (strikes or lock-outs, work stoppages or slow-clowns for any cause whatso-ever.Section 6. Adlustnent of GrievancesIf during the term of this Agreementany difference should arise as to the meaning or application of any provision ofthis Agreement, or if any,grievance should arise, there shall be no suspensionof work on account of such difference or grievance, but an,earnest effort shallbe made to settle such difference or, grievance as soon as possible and in thefollowing manner :(a)By the complaining employee and the foreman of the department-(b)By the Steward designated by the Union and the foreman of thedepartment.(c)By the Members of the Union Grievance Committee and the man-agement of the plant.(d)By an International Beth esentative of the Union and an officerof the Company(Differences or grievances presented to, the Management pursuant tothe foregoing procedure shall be presented and will be taken up by theManagement after working hours.)(e) If such difference or grievance shall not have been settled by re-sort of the foregoing procedure. then it shall upon request of either partybe submitted for a decision to an impartial Arbitrator selected by Mutualagreement between the Company and the Union, and the decision of suchArbitrator shall be final,'and binding upon all parties.Expenses of sucharbitration shall be borne equally between the Company and the Union.In the event the parties, should be unable within ten (10) clays to agreeupon such Arbitrator, either party may apply to the National' War LaborBoard for the appointment of such person, whose decision shall be finaland binding upon all parties.It is agreed that fruitless controversies must be avoided and every effort madetomaintain good feelings and harmonious relations.To accomplish this theparties 'will in every instance give prompt attention to disputes and will in goodfaith endeavor to settle the differences by conciliation.Section 7. Hours ofWork.'The Company will pay employees at the rate ofone and one-half,-times their regular, rates of pay for all work performed "inexcess of forty (40) hours for any one week, in excess of eight (8) hours in any.one day, and for all work on, Saturdays.The Company will pay employees at'twice the regular rates of pay for all work performed on Sundays and thefollowing Holidays: New Year's Day, Memorial Day, Independence Day, Labor ANGELICA JACKET COMPANY463Day, Thanksgiving Day. Christmas Day, or the days on which such Holidaysare generally observedThe foregoing provisions as to'overtime may be subject to change by. Govern-ment edict.Section S.Wage s.Under Federal regulations the Company will employ learn-ers at not less that the prevailing Federal rate of thirty-five (350) cents per hour,the number of persons so employed to be governed by Federal conditions. Em-ployees who have completed the learning period as provided for above will bepaid no less than forty (400) cents per hour.The Company agrees to install a'fail-, and equitable incentive piece-work system of pay.Section9.ETpiiation.This Agreement shall remain in full - force and, ef-fect for the period of one year (1) from date of execution. If either party de-sires to amend or cancel this Agreement at the expiration of said year, it shallgive the other party at least sixty (00) days' prior written notice of such in-tention.In the absence of any such notice the Agreement shall automaticallybe extended for an additional period of one (1) year.IN WITNESS WHEREOF, the parties have executed this Agreement on day andyear first 'above written.THE ANGELICA JACKET COMPANY,By WILLARD L. LEVY,Treasurer.MONTE MANUFACTURING COMPANY,--ByW ILIA1RD L LEVY,Treasurer.UNITED GARMENT WORKERS UNION,i''Affiliated 'with' the A. F.'of L.By EDWIN H. STERN.signed contract now in possession of the companies.RYBURN L. HACKLER,Ittorney, NLRB, 14th Region.CHARLESH SPREHM,Atty. for Respondents.EDWINH. STERN.